People v Moise (2014 NY Slip Op 05806)
People v Moise
2014 NY Slip Op 05806
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
PLUMMER E. LOTT
JEFFREY A. COHEN, JJ.


2013-04630
 (Ind. No. 7587/12)

[*1]The People of the State of New York, respondent,
v Serge Moise, appellant.
Seymour W. James, Jr., New York, N.Y. (Joanne Legano Ross of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel; Robert Ho on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Foley, J.), imposed April 9, 2013, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255-256).
ENG, P.J., RIVERA, LOTT and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court